DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 2011/0026220 A1).

	Regarding claim 1, Wood discloses a system for live broadcasting a programmed audio session from a host device to multiple recipient devices over an internet network comprising:
a software application for executing on the host device and the recipient devices (Fig. 4, Fig. 5, the user’s equipment [el. 415] to request the audio media content from the server or media source [el. 415]), the software application capable of configuring the host device to program, transmit and receive 
a plurality of content stores containing content described by portions of the programmed audio session (Fig. 11-12), respectively, and
a streaming server for receiving the programmed audio session from the host device and streaming the content described by the programmed audio session from the plurality of content described by the programmed audio session from the plurality of content stores to multiple recipient devices (Fig. 4, Fig. 11-12, para. 78),
wherein the programmed audio session is programmed at the host device using the software application and the programmed audio session is received at the multiple recipient devices using the software application (Fig. 4, Fig. 11-12, para. 5, para. 78, para. 82).

Regarding claim 2, Wood discloses wherein the content stores are located on the host device or are accessible to the device (Fig. 4).

Regarding claim 3, Wood discloses wherein at least one of the plurality of content stores is located on a cloud server (Fig. 4, para. 56, the contents are stored at network server).

Regarding claim 4, Wood discloses an upload server for receiving the content described by portions of the programmed audio session from one or more content stores and transmitting the content described by portions of the programmed session to the streaming server (para. 5, para. 82).

Regarding claim 5, Wood discloses a management server for storing data arising from use of the software application (Fig. 11-12, para. 31-35, e.g., interaction application)

application for simulated live broadcasting a programmed audio session from a host device to
multiple recipient devices over an internet network (Fig. 4, para. 41) comprising:
a host mode capable of; communicating with an application programming interface located at an internet location to transmit and receive data used to program and initiate the programmed audio session (Fig. 11-12, para. 78),
identifying the internet locations of a plurality of content stores containing content described by portions of the programmed audio session, respectively, and transmitting the content described by the programmed audio session from the internet locations of the content stores storing the content to a streaming server (Fig. 11-12, para. 102-105), and
a recipient mode capable of; communicating with the application programming interface to transmit and receive data used to identify the programmed audio session, and receiving a relay substantially of the session from the programmed audio streaming server, wherein the software application is capable of execution on a computing device (Fig. 11-12, para. 81-82, para. 102-105).

Regarding claim 7, Wood discloses an application programming interface in communication with a management server wherein the software application may interface with the data stored at the management server via the application programming interface (Fig. 4, Fig. 11-12).

Regarding claim 8, Wood discloses a single application programming interface which acts as a proxy for other application programming interfaces (Fig. 4, Fig. 11-12).



Regarding claim 10, Wood discloses a computing device for live broadcasting a session from a host device to multiple recipient devices over an internet network comprising a digital storage medium according to claim 6 (41).

Regarding claim 11, Wood discloses wherein the host device is a portable handheld device, a personal computer or a web server (Fig. 4).

 Regarding claim 11, Wood discloses method of live broadcasting a session from a host device to multiple recipient devices over an internet network comprising the steps of:
Executing executing a software application configured to program, transmit and receive the session on a host device and on a recipient device (Fig. 11-12),
launching the software application executed on a host device in host mode, programming the programmed audio session from the host device by selecting a sequence of content items stored at plurality of the content stores which are then described by portions of the program audio session, respectively, and identifying internet location of the content items within plurality the content stores (Fig. 5, Fig. 11-12, para. 82, claim 1),
initiating the programmed audio session by initiating the transmission of the content items described by the programed audio session from the plurality of content stores to a streaming server, streaming the content items described by the programmed audio session from the streaming server to the recipient devices, launching the software application executed on a recipient device a recipient mode, identifying the programmed audio session from the recipient device, selecting the programmed 

Regarding claim 13, Wood discloses wherein the duration of the session lasts no longer than the hosts session (para. 82, claim 1).

Regarding claim 14, Wood discloses wherein an item of metadata relating to the content is transmitted whilst embedded in the session (Fig. 11-12).

Regarding claim 15, Wood discloses wherein data arising from use of the software application comprises metadata relating to the content forming at least a portion of the session (para. 18-19).

Regarding claim 16, Wood discloses wherein the content items are located within cloud based content stores provided through content streaming services (Fig. 3, Fig. 11-12).

Regarding claim 17, Wood discloses wherein a content store is located on the host device (Fig. 4, Fig. 11-12, the content are stored at the network server).

Regarding claim 18, Wood discloses transmitting data arising from the use of the software application at the host device or at the recipient device to an application programming interface in communication with a management server (Fig. 4, Fig. 11-12).



Regarding claim 20, Wood discloses wherein the session is initiated by transmitting the content items of the programmed session from one or more content stores to a streaming server via an upload server (Fig. 4, Fig. 14, para. 72).
Related Arts
Ellis et al. discloses a concept of a contributor mobile device to upload the video content to the end user via a streaming server. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAI Y CHEN/Primary Examiner, Art Unit 2425